DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/850946 filed on 04/16/2020. Claims 1-20 are pending in the office action.
Claim Objections
Claims 1, 4, and 11 are objected to because of the following informalities:  
As per claim 1: 
line 5, replaces “determine vehicles comprising processing resources” with -- determine processing resources of vehicles --.
line 9, replaces “assign each of the separated tasks one or more of the vehicles” with -- assign each of the separated tasks to one or more processing resources of the vehicles --.
As per claim 4: line 3, replaces “or camera” with -- and camera --.
As per claim 11: line 5, replaces “or a duration” with -- and a duration --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kickoo et al., (U.S. Pub. 20190050718).
With respect to claims 1, 10, and 16: a method, a non-transitory machine-readable storage medium storing instructions, and system (‘718, fig. 7, 700) comprising: 
at least one processing device (‘718, fig. 7, processor 702) ; and 
memory containing instructions configured to instruct the at least one processing device (‘718, fig. 7, 704, 706, and 716) to: 
determine vehicles comprising processing resources that are available for processing computing tasks used to train an artificial neural network (ANN) (‘718, fig. 3, 308-312, fig. 4, 402-404, par. 40-41, fig. 6, 602-604, “determine available resource (i.e., a proximate resource from an initiator vehicle) for executing a neural network workload, par. 61); 
separate the computing tasks (‘718, par. 19, par. 23, “neural network (NN) processing is split (separate) among two or more vehicles 102)); 
assign each of the separated tasks one or more of the vehicles (‘718, par. 19, and par. 21, fig. 2, par. 25-28, distributed neural network across vehicles 202A-C); 
send, by a communication interface, communications including the assigned tasks to the processing resources of the vehicles, wherein the processing resources are configured to process the assigned tasks to provide results (‘718, par. 41, “the neural network process may control communication system broadcast a neural network offload discovery package”, par. 51, the discovery message may also include an indication of the requested resources, and par. 57-58, executed the request work load ); 
receive, by the communication interface, communications from the processing resources of the vehicles including the results (‘718, par. 60, the results from the execution by the proximate resources are collected (i.e., recited) by the neural network processor); and 
train the ANN according to the results (‘718, par. 60, the neural network process may then further process the received data as needed i.e., a final layer of the neural network may executed by the neural network processor).
With respect to claim 2: Tickoo discloses the system of claim 1, wherein the determining processing resources that are available comprises receiving communications from the processing resources, each communication from a respective processing resource including an indication of availability determined by the respective processing resource using at least one sensor (‘718, par 17, fig. 1, onboard sensor 112, also see par. 24-27 and par. 54).
With respect to claim 3: Tickoo discloses the system of claim 1, wherein the determining processing resources that are available comprises receiving communications from the processing resources, each communication from a respective processing resource including GPS data (‘718, par. 14, par. 81, GPS, par. 45-48, par. 71, locations, position, and direction as GPS data).
With respect to claim 4: Tickoo discloses the system of claim 1, wherein the ANN is a first ANN, and wherein the determining processing resources that are available comprises providing at least one of sensor data, GPS data, or camera data as an input to a second ANN, and determining availability of the respective processing resource based on an output of the second ANN (‘718, par. 26-27, a cascaded neural network, sensor data forward from different processing resources (i.e., initiator vehicle, and adjacent (another) vehicles, and also see par. 29).
With respect to claim 5: Tickoo discloses the system of claim 1, wherein the assigning the separated tasks comprises determining a processing capability for each of the processing resources (‘718, par. 31-32, par. 54-55, fig. 5, 500), and assigning each of the tasks to a respective processing resource based on the processing capability (‘718, par. 33-35, par. 54-55, also see fig. 5, 510-520 and par. 64).
With respect to claim 6: Tickoo discloses the system of claim 1, wherein the instructions are further configured to instruct the at least one processing device to store processing capabilities of the processing resources in a memory (‘718, par. 35, par. 54, compute resource, storage resource, platform type or capabilities and also see fig. 5, 500), wherein the separating the computing tasks is based at least in part on the stored processing capabilities (‘718, par.  54-55, also see fig. 5, 510-520). 
With respect to claim 7: Tickoo discloses the system of claim 1, wherein the determining processing resources that are available comprises evaluating a communication received from each processing resource indicating that a vehicle comprising the processing resource is parked (‘718, par. 36, state of a particular vehicle (i.e., park), par. 49, “stationary resource”, also see par. 69-73).
With respect to claim 8: Tickoo discloses the system of claim 1, wherein the determining processing resources that are available comprises determining that a vehicle associated with the respective processing resource is parked based on sensor data received, by the communication interface, from at least one sensor of the respective vehicle (‘718, par. 69-73).
With respect to claim 9: Tickoo discloses the system of claim 1, wherein the training the ANN according to the results comprises assembling the results received in the communications from the processing resources (‘716, par. 60, a final layer of the neural network may be executed by the neural network processor)
With respect to claim 11: Tickoo discloses the method of claim 10, wherein the determining processing resources that are available comprises evaluating respective data for each processing resource comprising at least one of a duration of time a vehicle is unoccupied by a person, a duration of time a vehicle is stationary, a duration of time a parking brake of a vehicle is applied, or a duration of time a transmission of a vehicle is set to park (‘718, par. 49, par. 69, stationary resource may be priorities over moving resource).
With respect to claim 12: Tickoo discloses the method of claim 10, further comprising: maintaining, in a queue stored in memory, links to the processing resources (‘718, par. 29, continue to execute the neural network); determining that a first processing resource is or will become unavailable for processing computing tasks used to train the ANN (‘718, par. 27, par. 36, “insufficient” , par. 47 “moving away”); and in response to determining that the first processing resource is or will become unavailable, removing, from the stored queue, a first link to a first processing resource (‘718, par. 36, moving away and become unavailable, par. 43, may opt, not to response).
With respect to claim 13: Tickoo discloses the method of claim 12, wherein the determining that the first processing resource is or will become unavailable comprises evaluating data received from the first processing resource regarding at least one of an indication of a person entering a vehicle, an indication of a release of a parking brake, or an indication of a change in a transmission from park to a drive mode or gear (‘716, par. 36, “state of a particular vehicle, moving or park; par. 47, moving way, par. 63, move to correction position that results of mode transition).
With respect to claim 14: Tickoo discloses the method of claim 10, wherein the assigning the computing tasks is subject to receiving a notification from each processing resource indicating that the processing resource is authorized for training the ANN.
With respect to claim 15: Tickoo discloses the method of claim 10, wherein the computing tasks include a first task assigned to a first processing resource, the method further comprising: receiving a first communication indicating that a vehicle comprising the first processing resource is probable to be driven within a time period; and 
in response to receiving the first communication, reassigning the first task from the first processing resource to another processing resource (‘718, par. 28, and par. 35, initiator vehicle does not have sufficient resource).
With respect to claim 17: Tickoo discloses the non-transitory machine-readable storage medium of claim 16, wherein a second computing device is configured to prohibit execution of at least one of the assigned tasks in response to the second computing device determining that the first processing resource will become unavailable (‘718, par. 36, the second vehicle to be able to pass back before it is out of range from initiator vehicle able, in which first vehicle become unable to the second vehicle. Thus, the second vehicle is not selected or to be terminated, par. 38, par. 43).
With respect to claim 18: Tickoo discloses the non-transitory machine-readable storage medium of claim 16, wherein a second computing device is configured to generate ANN-input data for at least one of the assigned tasks (‘718, par. 29, par. 38, the second vehicle may execute a layer of the NN and return the output back to initiator vehicle).
With respect to claim 19: Tickoo discloses the non-transitory machine-readable storage medium of claim 16, wherein a second computing device is configured to receive, from the first computing device, ANN-input data for at least one of the assigned tasks (‘718, par. 26, cascade neural network; par. 29, par. 38, the second vehicle may execute a layer of the NN and return the output back to initiator vehicle).
With respect to claim 20: Tickoo discloses the non-transitory machine-readable storage medium of claim 16, wherein the determining processing resources that are available comprises receiving communications from the processing resources, each communication from a respective processing resource including an indication of availability determined using at least one sensor of a vehicle comprising the respective processing resource (‘718, par 17, fig. 1, onboard sensor 112, also see par. 24-27 and par. 54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851